THE THIRTEENTH COURT OF APPEALS

                                    13-19-00518-CV


                               Lorenzo Reyes Martinez
                                          v.
 Herbert C. Martinez, Real Estate Executives of Austin, LLC; and Texas American Title
                     Company d/b/a Independence Title Company


                                   On Appeal from the
                      345th District Court of Travis County, Texas
                       Trial Court Cause No. D-1-GN-19-004950


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the case should be remanded to the trial court. The Court orders the

judgment of the trial court AFFIRMED IN PART and REVERSED IN PART, and the

case REMANDED for further proceedings consistent with its opinion. Costs of the

appeal are adjudged against appellant.

      We further order this decision certified below for observance.

October 1, 2020